Exhibit 10.17

 

Summary of Compensation Arrangements for Executive Officers

 

The following table discloses compensation received during the three fiscal
years ended December 31, 2003-2005 by Mr. McKinnish, the Company’s Chief
Executive Officer, and by each of the four remaining most highly paid executive
officers who served as executive officers during 2005:

 

 

 

 

 

 

 

Long-Term Compensation
Awards

 

 

 

Name and

 

 

 

Annual compensation (1)

 

Restricted
Stock

 

Securities
Underlying

 

All Other

 

Principal Position

 

Year

 

Salary($)

 

Bonus($)

 

Award(s) ($) (4)

 

Options (#)

 

Compensation($) (2)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Stephen P. Munn

 

2005

 

$

525,000

 

$

225,000

 

—

 

10,000

 

$

9,333

 

Chairman

 

2004

 

480,000

 

100,000

 

—

 

5,000

 

8,667

 

 

 

2003

 

480,000

 

—

 

—

 

—

 

9,333

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Richmond D. McKinnish

 

2005

 

$

850,000

 

$

1,100,000

 

$

641,800

 

70,000

 

$

9,333

 

President and Chief

 

2004

 

800,000

 

850,000

 

—

 

100,000

 

10,667

 

Executive Officer

 

2003

 

725,000

 

800,000

 

—

 

100,000

 

9,333

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

John W. Altmeyer (3) 

 

2005

 

$

402,300

 

$

600,000

 

$

64,180

 

15,000

 

$

8,400

 

Group President,

 

2004

 

330,000

 

360,000

 

99,872

 

10,000

 

8,200

 

Construction Materials

 

2003

 

300,000

 

275,000

 

244,280

 

12,000

 

8,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Barry Littrell (3) 

 

2005

 

$

343,125

 

$

170,000

 

$

64,180

 

10,000

 

$

9,333

 

Group President, Industrial

 

2004

 

330,000

 

170,000

 

99,872

 

10,000

 

8,667

 

Components

 

2003

 

295,000

 

210,000

 

274,815

 

8,000

 

8,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Carol P. Lowe (5) 

 

2005

 

$

250,000

 

$

250,000

 

$

64,180

 

8,000

 

$

9,333

 

Vice President and

 

2004

 

188,333

 

200,000

 

91,665

 

12,000

 

8,667

 

Chief Financial Officer

 

2003

 

137,800

 

75,000

 

—

 

2,000

 

7,512

 

 

--------------------------------------------------------------------------------

(1)          Includes amounts earned in fiscal year.

(2)          Includes only contributions by the Company to the Company 401(k)
plan.

(3)          Messrs. Altmeyer and Littrell were appointed Group President,
Construction Materials and Group President, Industrial Components, respectively,
on November 2, 2005.

(4)          Mr. McKinnish holds 10,000 restricted Shares which are valued at
$691,500 on December 31, 2005. Mr. Altmeyer holds 6,750 restricted Shares which
are valued at $466,763 on December 31, 2005. Mr. Littrell holds 7,250 restricted
Shares which are valued at $501,338 on December 31, 2005. Mrs. Lowe holds 2,500 
restricted Shares which are valued at $172,875 on December 31, 2005. During the
period these Shares remain restricted, Messrs. McKinnish, Altmeyer, Littrell and
Mrs. Lowe will receive any dividends declared on such Shares.

(5)          Mrs. Lowe was appointed Vice President and Chief Financial Officer
effective May 6, 2004.

 

1

--------------------------------------------------------------------------------


 

In addition, at its February 8, 2006 meeting, the Compensation Committee
approved the following annual salaries for 2006 for the named executive
officers:  (i) Stephen P. Munn - $525,000, (ii) Richmond D. McKinnish -
$900,000, (iii) John W. Altmeyer - $475,000, (iv) Barry Littrell - $425,000, and
(v) Carol P. Lowe - $300,000. The Compensation Committee also awarded the named
executive officers options to acquire shares of the Company’s common stock (the
“Shares”) and restricted Shares as follows: (i) Stephen P. Munn – 10,000
options, (ii) Richmond D. McKinnish – 70,000 options and 10,000 restricted
Shares, (iii) John W. Altmeyer – 20,000 options and 1,000 restricted Shares,
(iv) Barry Littrell – 12,000 options and 1,000 restricted Shares, and (v) Carol
P. Lowe – 10,000 options and 1,000 restricted Shares. The options were awarded
at an option price of $68.86, which was equal to the closing market price of the
Shares on the date of grant. All options expire ten (10) years following the
date of grant. Each restricted Share was valued at $68.86, which was equal to
the closing market price of the Share on the date of grant. The restricted
Shares vest on December 31, 2008. During the period the Shares remain
restricted, and Mrs. Lowe and Messrs. McKinnish, Altmeyer and Littrell will
receive any dividend declared on such Shares.

 

The pension plans of the Company and its subsidiaries provide defined benefits
including a cash balance formula whereby participants accumulate a cash balance
benefit based upon a percentage of compensation allocation made annually to the
participants’ cash balance accounts. The allocation percentage ranges from 2% to
7% and is determined on the basis of each participant’s years of service. The
cash balance account is further credited with interest annually. The interest
credit is based on the One Year Treasury Constant Maturities as published in the
Federal Reserve Statistical Release over the one year period ending on the
December 31st immediately preceding the applicable plan year (with a minimum of
4.00%). The interest rate for the plan year ending December 31, 2005 was 4.00%.
Compensation covered by the pension plan of the Company and its subsidiaries
includes total cash remuneration in the form of salaries and bonuses, including
amounts deferred under Sections 401(k) and 125 of the Internal Revenue Code of
1986, as amended (the “Code”).

 

The annual annuity benefit payable starting at normal retirement age (age 65
with five years of service) as accrued through December 31, 2005 under the
pension plans of the Company and its subsidiaries for the executives named in
the Summary Compensation table were as follows:  Mr. Munn, $400,000;
Mr. McKinnish, $542,011; Mr. Altmeyer, $53,573; Mr. Littrell, $21,902, and
Mrs. Lowe, $7,150;

 

Section 401(a)(17) of the Code currently places a limit of $210,000 on the
amount of annual compensation covered under a qualified pension plan such as the
one maintained by the Company (the “Retirement Plan”). Under an unfunded
supplemental pension plan maintained by the Company, the Company will make
payments as permitted by the Code to plan participants in an amount equal to the
difference, if any, between the benefits that would have been payable under the
Retirement Plan without regard to the limitations imposed by the Code and the
actual benefits payable under the Retirement Plan as so limited.

 

Each named executive officer participates in the Company’s executive severance
program providing for benefits in the event of a “change of control” (defined
generally as an acquisition of twenty percent (20%) or more of the outstanding
voting shares of the Company or a change in the majority of the Company’s Board
of Directors). In the event of a termination of the named executive officer’s
employment within three (3) years of a “change in control,” the officer is
entitled to three (3) years’ compensation, including bonus, retirement benefits
equal to the benefits the officer would have received had the officer completed
three additional years of employment, continuation of all life, accident,
health, savings and other fringe benefits for three years, and relocation
assistance. A copy of the Company’s form Executive Severance Agreement is on
file as an Exhibit to the Company’s Annual Report on Form 10-K for the
year-ended December 31, 1990 and is incorporated herein by reference.

 

2

--------------------------------------------------------------------------------